People v David G. (2019 NY Slip Op 07414)





People v David G.


2019 NY Slip Op 07414


Decided on October 16, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2018-01151

[*1]The People of the State of New York, respondent,
vDavid G. (Anonymous), appellant. (S.C.I. No. 2488/17)


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Toko Serita, J., at plea; Gia Morris, J., at sentence), rendered December 12, 2017, adjudicating him a youthful offender, upon his plea of guilty to attempted robbery in the first degree, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was adjudicated a youthful offender upon his plea of guilty to attempted robbery in the first degree. On appeal, the defendant contends that an order of protection, issued upon his conviction, should be vacated. Contrary to the People's contention, the defendant's challenge to the order of protection survives even a valid waiver of the right to appeal (see People v Seay, 172 AD3d 756, 757; People v Rodriguez, 157 AD3d 971, 971). However, the defendant's contentions regarding that order of protection are unpreserved for appellate review (see People v Nieves, 2 NY3d 310, 315; People v Chambers, 158 AD3d 774, 775), and we decline to review them in the exercise of our interest of justice jurisdiction.
BALKIN, J.P., CHAMBERS, COHEN, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court